Citation Nr: 0721415	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable disability rating for 
defective hearing, left ear.

3.  Entitlement to a disability rating in excess of 10 
percent for otitis media, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1953 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
January 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Initially the Board notes that the record contains VA 
treatment records up until only 2005 and the veteran 
testified at his January 2007 Board hearing at the RO that he 
received treatment at the VA for his multiple ear problems up 
until 2006 and possibly 2007.  Therefore, the Board finds 
that a remand is warranted to obtain the veteran's most 
recent VA treatment records.

Additionally, the Board notes that the veteran's testimony at 
his January 2007 Board hearing at the RO appears to suggest 
that his service-connected ear disabilities have increased in 
severity since his July 2005 VA examination.  While the Board 
is not required to direct new examinations simply because of 
the passage of time, VA's General Counsel has indicated that 
a new examination is appropriate when the record demonstrates 
or the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
veteran's treatment records from 2005 to 
the present time from the VA medical 
facility in East Orange.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine the 
current severity of his left ear otitis 
media and left ear defective hearing.  
Such tests as the examining physician 
deems necessary should be performed.  All 
findings responsive to the relevant rating 
criteria should be reported in detail.

3.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the October 2006 
statement of the case, and readjudicate 
the claims.  If any benefits sought 
remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




